 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Luis E Contreras,                                No. CV-20-00199-TUC-DCB
10                 Plaintiff,                         ORDER
11   v.
12   City of Nogales, et al.,
13                 Defendants.
14
15         There being no objection and the Court finding good cause,
16         IT IS ORDERED that the Motion to Amend the Complaint (Doc. 26) is
17   GRANTED.
18         IT IS FURTHER ORDERED that within seven days of the filing date of this
19   Order, the Plaintiff shall file the First Amended Complaint to add a new Defendant, John
20   Michael Reid, MD, and allegations of law and fact to allege respondeat superior liability
21   by Tucson Holdings, LLC’s for Defendant Reid’s actions.
22         Dated this 6th day of July, 2021.
23
24
25
26
27
28
